Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Timothy A. Johnson Vice President, Strategic Planning and Investor Relations 614-278-6622 BIG LOTS REPORTS RECORD THIRD QUARTER ADJUSTED EPS OF $0.27 PER DILUTED SHARE COMPANY INCREASES ANNUAL EPS AND CASH FLOW GUIDANCE COMPANY ANNOUNCES $ Columbus, Ohio – December 4, 2009 – Big Lots, Inc. (NYSE: BIG) is reporting third quarter fiscal 2009 income from continuing operations of $30.3 million, or $0.37 per diluted share.Excluding a net gain on sale of real estate of $8.2 million, or $0.10 per diluted share, discussed later in this release, adjusted (non-GAAP) income from continuing operations totaled $22.1 million, or $0.27 per diluted share, compared to $12.4 million, or $0.15 per diluted share, in the third quarter of fiscal 2008. For the year to date period ended October 31, 2009, income from continuing operations totaled $95.2 million, or $1.15 per diluted share.On an adjusted (non-GAAP) basis, income from continuing operations totaled $87.0 million, or $1.05 per diluted share, compared to $73.0 million, or $0.89 per diluted share, for the same period in fiscal 2008. THIRD QUARTER HIGHLIGHTS · Record income from continuing operations (on an adjusted non-GAAP basis) of $0.27 per diluted share versus income from continuing operations of $0.15 per diluted share last year · Record EPS from continuing operations for the 12th consecutive quarter · Operating profit dollars (on an adjusted non-GAAP basis) increased 72% compared to the third quarter of 2008 as operating profit rate increased 130 basis points Third Quarter Results Net sales for the third quarter of fiscal 2009 increased 1.3% to $1,035.3 million, compared to $1,021.6 million for the same period in fiscal 2008.Comparable store sales for stores open at least two years at the beginning of the fiscal year decreased 0.2% for the quarter. Shareholder Relations Department 300 Phillipi Road Columbus, Ohio 43228-5311 Phone: (614) 278-6622Fax: (614) 278-6666 E-mail: aschmidt@biglots.com Operating profit (adjusted non-GAAP basis) for the third quarter of fiscal 2009 was $34.6 million, or 3.3% of sales, compared to last year’s operating profit of $20.1 million, or 2.0% of sales.The 72% improvement in operating profit dollars was the result of improvement in our gross margin rate and lower overall expense dollars compared to last year.Our gross margin rate for the quarter increased 60 basis points compared to last year due to improved initial markup, lower inbound freight expense, and the favorable resolution of an import duty contingency related to a prior year.As expected, total expense dollars and expenses as a percent of sales were down to last year due to certain efficiencies in distribution and transportation, lower advertising expenses, lower store payroll costs, and lower depreciation expense, partially offset by higher occupancy costs related to net new store growth in 2009 and a favorable early lease termination buyout recognized in 2008. For the third quarter of fiscal 2009, net interest expense was $0.5 million compared to net interest expense of $1.6 million last year with the improvement directly attributed to the overall cash flow of the business in the last 12 months.The effective income tax rate (adjusted non-GAAP basis) for the third quarter of fiscal 2009 was 35.2% compared to 33.2% last year, which benefited from favorable settlement activity spread over a smaller pretax income base. Inventory and Cash Management Inventory ended the third quarter of fiscal 2009 at $918 million compared to $958 million last year.The 4% decline in overall inventory reflected a 4% decrease in average store inventory as store count at the end of the quarter was fairly similar to last year.We ended the third quarter of fiscal 2009 with borrowings of $1 million under our credit facility compared to $269 million of borrowings under our credit facility as of the end of the third quarter of fiscal 2008.The debt reduction was attributable to cash generated by our business over the last 12 months. Gain on Sale of Real Estate In September 2006, to avoid litigation and under threat of eminent domain, we sold a company-owned and operated store in California for a gain.As part of the sale, we entered into a lease which permitted us to continue to occupy and operate the store through January 2009 in exchange for rent of $1 per year plus the taxes, insurance, and common area maintenance.Subsequently, this lease was modified to allow us to occupy this space through September 2009 under substantially the same terms.Because of the favorable lease terms, we deferred recognition of the gain until we no longer held a continuing involvement with this property.In September 2009, after attempts to further extend the lease term were unsuccessful, we closed the store, ending our continuing involvement with this property, and recognized the pretax gain on sale of real estate of $13.0 million ($8.2 million net of tax, or $0.10 per diluted share), during the third quarter of fiscal 2009.We believe the completion of this transaction is not directly related to our ongoing operations.Therefore, we have provided a complementary schedule entitled “Big Lots, Inc. and Subsidiaries Reconciliation of Non-GAAP Financial Measures” that excludes this item.We believe that these non-GAAP financial measures should facilitate analysis by investors and others who follow our financial performance. Discontinued Operations As discussed in our Form 10-K filed with the SEC on April 1, 2009, activity related to KB Toys, our former division, as well as the operating results and costs associated with 130 stores closed in January 2006 are classified as discontinued operations.Results from discontinued operations for the third quarter of fiscal 2009 totaled income of $0.1 million compared to a net loss from discontinued operations of $0.1 million for the third quarter of fiscal 2008.For the year-to-date period ended October 31, 2009, results from discontinued operations totaled a net loss of $0.2 million compared to a net loss from discontinued operations of $0.2 million for the same period in fiscal 2008. Shareholder Relations Department 300 Phillipi Road Columbus, Ohio 43228-5311 Phone: (614) 278-6622Fax: (614) 278-6666 E-mail: aschmidt@biglots.com 2009 OUTLOOK (Adjusted non-GAAP basis) · Increasing Q4 guidance for income from continuing operations to $1.09 to $1.14 per diluted share, a 9% to 14% increase compared to income from continuing operations of $1.00 per diluted share for the same period last year. · Increasing fiscal 2009 annual guidance for income from continuing operations to $2.15 to $2.20 per diluted share, a 14% to 16% increase compared to income from continuing operations of $1.89 per diluted share last year. · Estimating fiscal year 2009 operating profit rate to be in the range of 6.2% to 6.4% · Increasing Cash Flow (defined as operating activities less capital expenditures) guidance for fiscal 2009 to a range of $210 to $215 million versus Cash Flow of $123 million for fiscal 2008 For the fourth quarter of fiscal 2009, we anticipate comparable store sales will increase in a range of 1.5% to 2.5%.At this level of comp sales performance, we expect our gross margin rate will be up to last year and expenses as a percent of sales will be down slightly to last year.Given these assumptions, we raised our earnings expectations for the fourth quarter to be in a range of $1.09 to $1.14 per diluted share, compared to our prior guidance which called for $0.99 to $1.04 per diluted share.Income from continuing operations for the fourth quarter of fiscal 2008 was $1.00 per diluted share. Based on the strength of our third quarter operating results and an increase to our fourth quarter expectations, we raised our fiscal 2009 guidance for income from continuing operations (on a non-GAAP basis) to be in a range of $2.15 to $2.20 per diluted share, compared to prior guidance of $1.92 to $2.02 per diluted share, and compared to $1.89 per diluted share for fiscal 2008.Our annual guidance on an adjusted non-GAAP basis excludes the $13.0 million gain ($8.2 million net of tax, or $0.10 per diluted share) recognized in the third fiscal quarter of 2009. Additionally, we are raising our annual cash flow guidance to a range of $210 to $215 million compared to prior guidance which called for approximately $155 million.The $55 million to $60 million increase to prior guidance reflects higher earnings expectations, lower inventory levels per store, and improved accounts payable leverage. Additionally, we have opened 52 new stores this year compared to our prior estimate of 50 new stores, and expect to close a total of only 30 locations this year, down from our prior estimate of 40 store closings.Based on these assumptions, we will be operating 1,361 stores as of the end of fiscal 2009, a 2% increase in store count compared to the end of fiscal 2008. BOARD OF DIRECTORS AUTHORIZES $ We are also announcing that our Board of Directors authorized a new repurchase program providing for the repurchase of up to $150 million of the Company’s common shares.The program commences immediately and will continue until exhausted.We expect the purchases to be made from time to time in the open market and/or in privately negotiated transactions at our discretion, subject to market conditions and other factors.Common shares acquired through the repurchase program will be available to meet obligations under equity compensation plans and for general corporate purposes.The Board believes that the size of the new repurchase program fits well within the Company’s capital structure and the cash flow expected to be generated in fiscal 2009. Shareholder Relations Department 300 Phillipi Road Columbus, Ohio 43228-5311 Phone: (614) 278-6622Fax: (614) 278-6666 E-mail: aschmidt@biglots.com Conference Call/Webcast We will host a conference call today at 8:00 a.m. to discuss our financial results for the third quarter and provide commentary on our outlook for fiscal 2009.We invite you to listen to the webcast of the conference call through the Investor Relations section of our website (www.biglots.com). An archive of the call will be available through the Investor Relations section of our website (www.biglots.com) beginning two hours after the call ends and will remain available through midnight on Friday, December 18.A replay of the call will be available beginning December 4 at noon through December 18 at midnight by dialing: 1.888.203.1112 (United States and Canada) or 1.719.457.0820 (International). All times are Eastern Time.The PIN number is Big Lots is the nation’s largest broadline closeout retailer.As of the end of the third quarter of fiscal 2009 (October 31, 2009), we operated 1,stores in 47 states.We also sell merchandise via our wholesale operations which are conducted through BIG LOTS WHOLESALE, CONSOLIDATED INTERNATIONAL, and WISCONSIN TOY.Our website is located at www.biglots.com. Cautionary Statement Concerning Forward-Looking Statements Certain statements in this release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, and such statements are intended to qualify for the protection of the safe harbor provided by the Act.
